El Juez Asociado Su. MacLeaby,
emitió la opinión del tribunal.
*466Este fué un proceso que se siguió por ejercerse ilegalmente la profesión de dentista. El caso se inició en la corte municipal en donde fué declarado culpable el apelante, quien ha-biendo interpuesto recurso de apelación para ante la corte de distrito contra dicha sentencia, fué declarado culpable por segunda vez, en donde se le impuso también una multa de $50. Finalmente, se interpuso apelación contra esta última sen-tencia para ante este tribunal admitiendo el Fiscal en el acto de la vista del caso ante esta corte, que la prueba es insufi-ciente para fundar en ella una sentencia condenatoria. En ,1a denuncia se imputa a Fajardo el delito de ejercer ilegal-mente la profesión de dentista, cometido en la siguiente forma:
“Q.ue el día 28 de diciembre de 1911 a la 1 p. m. y en la parada 17 de Santurce, del Distrito Judicial Municipal de San Juan, P. R., dicho acusado voluntaria e ilegalmente se dedicó a ejercer la profesión de dentista sin estar autorizado por la ley para ejercer dicha profesión, infringiendo así las prescripciones contenidas en el artículo de la ley de la Asamblea Legislativa, de 12 de marzo de 1903.”
Examinando la prueba, creemos que es insuficiente, por no demostrarse por el Fiscal la falta de autorización con arreglo a la ley para ejercer la profesión de dentista. La carta que fué presentada como prueba para sostener esta alegación es vaga e incierta en sus términos y no expresa de modo satis-factorio ningún hecho que se relacione con este caso. Ade-más, una carta que no ha sido jurada en cuanto a su contenido, ordinariamente no constituye prueba alguna, aunque sea así cuando la misma fué admitida debidamente, por no haberse formulado una objeción válida contra su admisión. Sola-mente existen tres métodos de recibir la declaración de un testigo en la celebración de una causa en esta Isla, a saber: 1. Por affidavit o declaración jurada; 2. Por deposición; 3. Por medio de interrogatorio oral. (Véase el artículo 123 de la Ley de Evidencia.) Un testigo no puede declarar por carta. Aun cuando las objeciones formuladas a la carta no eran sostenibles, sin embargo, admitiendo que la misma es *467cierta, ésta no prueba la falta de capacidad legal por parte del acusado para el ejercicio de la profesión de dentista.
Si el acusado es culpable, el Fiscal de la corte de distrito debe probar qne lo es; y basta que no se presente esta prueba existe a sn favor la presunción de inocencia. Por las razones expuestas la sentenciá de la corte de distrito debe revocarse y dictarse una sentencia por este tribunal absolviendo al ape-lante de la acusación que contra él se formuló.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Asociados Wolf, del Toro y Aldrey.